Plaintiff's Motion For Summary Judgment [129] is granted. CT Page 5917
Judgment is entered in favor of the plaintiff and against the defendants, U.S. F.  G. Co. and Barr, Inc. as follows:
Principal                                           $ 337.49
Interest
    (1) Interest at 10% [C.G.S. 37-3a] on $5,756.50 for period, 1-25-90 to 4-10-92, i.e. 2 years and 44 days                        1,269.60
    (2) Interest at 10% [C.G.S. 37-3a] on $337.49 for period, 4-11-92 to date, i.e. 68 days                                             6.29
Total principal and interest                       $1,613.38
No award for attorneys fees is made at this time since some of the time claimed appears to be for work done in connection with the now withdrawn claim(s) against the Town of Pomfret. Plaintiff may make an application for attorneys fees eliminating those for work related to the claim(s) against the Town of Pomfret or show why these defendants should be liable for counsels' work re the Town of Pomfret.
Parker, J